Title: To George Washington from James Craik, 25 November 1757
From: Craik, James
To: Washington, George



Dear Sir
Fort Loudoun Novr 25th 1757

The dissagreeable news I recd by Jenkins, of the Increase of your disorder, is real concern to me—I had been flatering my self with the Pleasant hope of seeing you here again soon—thinking that the change of Air, with the quiet Situation of Mount Vernon—would have been a Speedy means of your recovery—however as your disorder hath been of long Standing, and hath corrupted the whole mass of Blood—it will require some time for to remove the cause—And I hope by the Assistance of God and the requesite care, that will be taken of you, where you now are: that tho. your disorder may reduce you to the lowest ebb; yet you will in a short time get the better of it—And render your friends here happy, by having the honour of serving once more under your Command—As nothing is more conducive to a Speedy recovery, than a tranquill easy mind, Accompanied with a good flow of Spirits—I would beg of you; not, as a Physician; but as a real friend who has your Speedy recovery Sincerely at heart; that you will keep up your Spirits, and not allow your mind to be disturbed, with any part of Publick bussiness; that perhaps may not be going on so well, as your concern for the Publick could wish—Any little step of this kind, that might happen, would be triffling to the Neglect of yourself—The fate of your Friends and Country are in a manner dependent upon your recovery—And as I am sensible of the regard you have for both, I make no doubt, but that you will use every endeavour that will be in the least conducive to your recovery so that both may still rejoice in the Enjoyment of you—I am very much Surprised at Doctr Browns Neglect in not coming

to see you, I cannot see how he can Account for it—I wish Doctr Jameson could be got, I have a great oppinion of his judgement and I realy beleive he would be of Service to you.
Collo. Stanwix I am inform’d is to continue in Winter Quarters at Lancaster—If it is agreeable to you, I should be glad of your permission to go there, in order to see my Cousin Captn Stewart—The Sick in the Hospitall are very few at present, which emboldens me to apply for leave—As reading & writing must be very troublesome to you in your present Circumstance, I shall only Pray God, who is the best of all Physicians, that he in his infinite mercy, may restore you, to your wonted health, and preserve you in the Command which is so agreeable to many, and none more so, than to him, who has the honour, to subscribe himself with the greatest Duty & Esteem Dr Sir Your Most Affe & Devoted huml. Sert

Jas Craik


P.S. Please hint to me in a few lines, if your disorder hath yet taken a turn for the better.

